DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8, 12-15, and 17-20 are currently pending.
Claims 1-7 have been previously withdrawn.
Claims 9-11 and 16 have been canceled.
Claims 8, 12, and 17 have been amended.
Claims 19 and 20 have been newly added.

Status of Amendment
The amendment filed on 10/31/2022 has been fully considered, but does not place the Application in condition for allowance.
This Action has been made final.

Status of Rejections Pending since the Office Action of 3 August 2022
The 112(b) rejection of claim 8 from the previous Office Action is withdrawn in view of Applicant’s amendment.
The 112(a) rejection of claim 8 from the previous Office Action is maintained in view of Applicant’s amendment.
All other rejections are maintained in view of Applicant’s amendments and argument. The rejections have been modified to address newly added limitations of claim 8.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 12-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 8, claim 8 recites the limitation of “the color structure patterns cover no more than 30 percent of a surface of a substrate on which the absorption layer is formed”. However, the original disclosure only provides example for 30% coverage and 20% coverage (see page 11, line 14 of the instant specification through page 12, line 6). Therefore, Applicant’s original disclosure does not provide support for the claimed range of “no more than 30 percent”. Claims 12-15, and 17-20 are rejected for being dependent from claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20160126376) in view of Feldman-Peabody et al. (US 20140338722) and Kang et al., U.S. 2017/0345954 A1, hereinafter referred to as Jeong, Feldman, and Kang, respectively.
Regarding claims 8, Jeong discloses on figure 2 a method of manufacturing a thin-film solar cell (Abstract), the method comprising:
forming a back electrode (rear electrode) on a substrate (glass substrate);
performing a first patterning process [P1] for dividing the back electrode layer into strips and then generating the absorption layer (light absorption layer) on the divided back electrode layer;
forming a buffer layer on the absorption layer;
forming a window layer (high-resistive window layer) on the buffer layer;
performing a second patterning process [P2] for dividing parts of the deposited absorption layer, the buffer layer, and the window layer into strips along pattern lines offset from pattern lines formed by the first patterning process [P1], and then generating a transparent electrode layer on the divided window layer; and
performing a third patterning process [P3] for dividing parts of the deposited absorption layer, the buffer layer, the window layer, and the transparent electrode layer into strips along pattern lines offset from the pattern lines formed by the second patterning process (Fig 2, ¶0063).
The reference fails to teach that the method comprises forming color structure pattern on at least parts of the transparent electrode layer, wherein the color structure patterns cover no more than 30 percent of a surface of the substrate on which the absorption layer is formed.
Feldman discloses a thin film photovoltaic (PV) device analogous to the thin film solar cell of Jeong (Abstract), wherein the PV device comprises thin film stack [25] and encapsulation substrate [24] that directly corresponds to the solar cell layers and substrate of Jeong (¶0043-0044, Fig 1). Moreover, the PV device includes a color structure pattern [30] (color reflection film [30], Fig 2, ¶0023) formed on a transparent substrate [12]. The color structure pattern allows the PV device to include advertisement images (¶0021). Thusly, it would have been obvious to one having ordinary skill in the art to include the color structure pattern of Feldman to the surface of the transparent electrode layer to allow for the solar cell Jeong to form advertisement images on the surface of the solar cell layers (Feldman, ¶0021). Feldman further teaches that the advertisement image can be controlled as desired and can include for example any alphanumeric characters, design, logos. Pictures, etc. (see [0033]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to cover no more than 30 percent of a surface of the substrate in order to obtain a desired image. Furthermore, based on the desired image, the surface area of the substrate of modified Jeong covered with the color structure patterns could have an overlapping range with the claimed range of 30 percent or less. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The combination does not explicitly teach as to when the color structure patterns are formed.
Jeong teaches that the patterning process [P1] to [P3] occurs from a lower portion of the transparent substrate (Jeong, Fig 3, ¶0062) and the color structure pattern occurs at the opposite side of the solar cell, on the transparent electrode (Feldman, Figs 1-2). Thusly, the order of forming the color structure pattern and the color structure pattern would not alter the function of the manufactured solar cell device. Moreover, absent the evidence of new or unexpected results, it would have been obvious to modify the method of Jeong and Feldman such that color structure pattern is formed between the second and third patterning processes since the selection of any order of performing process step supports a prima facie obviousness determination. See 2144.04, section IV, subsection C. 
Modified Jeong fails to teach that forming the color structure patterns includes forming multiple layers including a color structure metal layer on a dielectric layer and the forming of the multiple layers includes forming a first metal layer, forming the dielectric layer on the first metal layer, and forming the color structure metal layer as a second metal layer on the dielectric layer.
However, Kang teaches a colored photovoltaic module (Fig.1) comprising a transparent substrate 102, an array of solar cells 104 and a color filter structure 112 on the transparent substrate, wherein the color filter structure includes a multilayer stack formed by a combination of high refraction index (e.g., n=1.7-2.5) such as Si3N4, known as a dielectric material, and low refraction index (e.g., n=1.2-1.5) material  such as metal (Ag, Cu, and Au), corresponding to the claimed “color structure metal layer” [0069]. Kang teaches that such multilayer color filter allows for more control options to achieve the desired wavelength-selective reflections [0069]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select a multilayer structure formed by a combination of high refraction index (e.g., n=1.7-2.5) and low refraction index (e.g., n=1.2-1.5) material for the color filter structure of modified Jeong in order to allow for more control options to achieve the desired wavelength-selective reflections as taught by Kang [0069].
The color filter structure of modified Jeong comprises a multi-layer stack of High-refraction index material/low-refraction index material/ High-refraction index material/low-refraction index material/ High-refraction index material (Kang: [0069-0070] and Fig.6B), wherein metal layers such as Ag can be used for the low-refraction index material, corresponding to the claimed “first metal layer and the color structure metal layer”, and TiO2 or silicon nitride can be used for high-refraction index material, corresponding to the claimed “dielectric layer”. As such the forming of the multiple layers of modified Jeong includes forming a first metal layer, forming the dielectric layer on the first metal layer, and forming the color structure metal layer as a second metal layer on the dielectric layer.
 the combination of the references teaches that the third patterning process [P3] is performed by irradiating laser beams having a wavelength band absorbable into the absorption layer (Jeong, ¶0064), from a direction opposite to a surface of the substrate on which the absorption layer is formed (Jeong, Fig 3). 
Regarding claim 14, modified Jeong discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the forming of the color structure patterns comprises forming the color structure patterns indirectly on the transparent electrode layer based on a thin-film deposition process using a mask (Feldman, ¶0031).
Regarding claim 17, the color filter structure of modified Jeong comprises a multi-layer stack of High-refraction index material/low-refraction index material/ High-refraction index material/low-refraction index material/ High-refraction index material (Kang: [0069-0070] and Fig.6B), wherein metal layers such as Ag can be used for the low-refraction index material, corresponding to the claimed “first metal layer and the color structure metal layer”, and TiO2 or silicon nitride can be used for high-refraction index material, corresponding to the claimed “dielectric layer”.
Regarding claim 18, modified Jeong teaches that the thickness values for each layers in the multi-layer stack of the color filter is adjusted to achieve a  desired color appearance (see Kang: [0070]).
Claim 12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view Feldman and Kang as applied to claim 8 above, and further in view of Tonchev et al. (US 20130176699), hereinafter referred to as Tonchev.
Regarding claim 12, modified Jeong discloses all of the limitations as set forth above. Modified Jeong teaches that the color structure pattern can be deposited by many deposition methods (Feldman, ¶0026), but fails to teach the deposition method of the instant claim.
Tonchev discloses a deposition method analogous to the deposition method of modified Jeong (Abstract), wherein the method forms electrically conductive printed patterns that directly corresponds to the deposited color structure pattern (¶0093). The method comprises:
forming a coating layer [5] on a substrate [2] (NIR transparent media, Fig 1) and then providing the coating layer [5] to face the receiving substrate [6] that directly corresponds to the transparent electrode layer (¶0081); and
transferring at least parts of the coating layer [7] (printed object [7], Fig 1) onto a surface of the receiving substrate [6] by irradiating laser beams [1] onto the substrate [6] (¶0081).
The deposition method provides high precision patterns of useful functionality (¶0001). Thusly, it would have been obvious to one having ordinary skill in the art to modify the deposition method of modified Jeong to include the deposition method of Tonchev to provide a high precision pattern of the color structure pattern (Tonchev, ¶0001).
Regarding claim 19, modified Jeong teaches that the forming the color structure patterns includes forming the first metal layer, the dielectric layer, and the color structure metal layer as a plurality of stacked layers corresponding to the no more than 30 percent of the surface of the substrate (see rejection of claim 1).
Modified Jeong does not specifically teach that each of the plurality of stacked layer having a circular shape in a plan view.
However, Feldman further teaches that the advertisement image can be controlled as desired and can include for example any alphanumeric characters, design, logos. Pictures, etc. (see [0033]). Alphabetic characters includes letter “O”, which has a circular shape. Moreover, the shape of the advertisement image of modified Jeong is a matter of choice which a person of ordinary skill in  the art would have found obvious absent persuasive evidence that the particular configuration of the claimed color structure pattern is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04, Part IV, Section B.
Regarding claim 20, modified Jeong teaches that the laser irradiation is collimated by a collimator to a particular size of spot (see Tonchev: [0060]), corresponding to controlling a diameter (or size) of the color structure patterns by adjusting a diameter of the laser beams.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Feldman and Kang as applied to claim 11 above, and further in view of Baek et al. (Photoresist removal on a 90nm-patterned Si wafer by excimer laser irradiation, NPL), hereinafter referred to as Baek.
Regarding claim 13, modified Jeong discloses all of the limitations as set forth above. Moreover, the applied references teach that the method comprises forming a release film [40] (photoresist mask [40], Feldman, Figs 4A-4D, ¶0032) between the substrate and the color structure layer [30].
The reference teaches that the photoresist release film [40] is removed, but fails to teach that release film is removed with laser beams.
Baek discloses a method removing a photoresist analogous to the method of removing the photoresist release film of modified Jeong, wherein the photoresist is removed by laser irradiation (Abstract). The method is advantageous since it is non-abrasive process (¶1). Thusly, it would have been obvious to one having ordinary skill in the art to include the method of removing the photoresist of Baek in the method of modified Jeong (Baek, ¶1).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Feldman and Kang as applied to claim 8 above, and further in view of Park et al. (US 20100326504), hereinafter referred to as Park.
Regarding claim 15, modified Jeong discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the forming of the color structure pattern comprises forming the color structure patterns indirectly on the transparent electrode layer based on a photoresist method using a mask (Feldman, ¶0032). 
The reference fails to disclose a photolithography method.
Park discloses a method of forming a pattern dopant region in similar to the color structure pattern, wherein the method includes depositing a photoresist that directly corresponds to the photoresist of modified Jeong and patterning the photoresist using photolithography (¶0054). The photolithography method of Park is suitable for the intended purpose of the photoresist method of modified Jeong. Thusly, it would have been obvious to one having ordinary skill in the art to modify the photoresist method of modified Jeong to include the photolithography method of Park since applying a known technique to a known method ready for improvement to yield predictable results supports a prima facie obviousness determination. See MPEP 2143, subsection, D.

Response to Arguments
Applicant's arguments filed on 10/31/2022 have been fully considered but they are not persuasive.
Applicant argues that the color filter structure of Kang is formed on the textured back surface of the transparent substrate to create a textured interface between the textured back surface and the color filter structure and there is no suggestion of the desirability of importing Kang’s textured interface into the structures disclosed in any of the other references (see page 9 of Remarks).
The Examiner wishes to point out that Kang has been only relied upon to teach a multi-layer structure (metal layer/dielectric layer/ metal layer) color filter and does not rely on the textured interface between the color filter and the transparent substrate. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, Kang has an embodiment where the color filter (112) is deposited on a flat transparent substrate (106) (see Fig.1 and [0049]).
Applicant further argues regarding the limitation of “the color structure patterns cover no more than 30 percent of a surface of a substrate” that the Action does not provide any rational basis for concluding that “obtaining a desired image” has any connection with a percentage of coverage by a color structure pattern (see page 10 of Remarks).
The Examiner respectfully disagrees. Feldman teaches that the color structure pattern (30) only forms in portions that makes up the desired image (See Fig.4E). Therefore, obtaining a desired image clearly has a direct relationship with a percentage of coverage by a color structure pattern.
Applicant further argues that the effect of the order of forming the color structure pattern accomplishes new and unexpected results, because [0061] of the instant specification teaches “when the color structure pattern 70 are formed on the transparent electrode 60 and then laser beams are radiated onto the substrate 10 to remove the absorption layer 30 and the transparent electrode layer 60, leakage current between cells due to the color structure patterns 70 may be prevented” (see page 12 of Remarks).
The Examiner wishes to pointed out that the teaching of [0061] is not considered to be “new and unexpected result” as [0061] merely states that forming the color structure pattern on the transparent electrode and then radiating laser beams to remove portions of the absorption layer and the transparent electrode layer may prevent leakage current between cells, meaning that this result may or may not happen. There may still be current leakage between cells due to other factors. Therefore, the order of forming the color structure pattern and the color structure pattern would not alter the function of the manufactured solar cell device. Moreover, absent the evidence of new or unexpected results, it would have been obvious to modify the method of Jeong and Feldman such that color structure pattern is formed between the second and third patterning processes since the selection of any order of performing process step supports a prima facie obviousness determination. See 2144.04, section IV, subsection C.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726